IN THE SUPREME COURT OF IOWA

                              No. 03 / 05-1589

                           Filed February 24, 2006

IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

N. MICHAEL D’ANGELO,

      Respondent.

________________________________________________________________________
      On review of the report of the Grievance Commission.

      The Iowa Supreme Court Attorney Disciplinary Board filed  a  complaint
against  the  respondent,  N.   Michael   D’Angelo,   identifying   multiple
allegations  of  misconduct,  some  of  which  occurred  before,  and   some
occurring after, D’Angelo’s license was first suspended.  License Revoked.

      Michael J. Carroll of Babich, Goldman, Cashatt and  Renzo,  P.C.,  Des
Moines, and Roger J. Kuhle of Law Office of Roger J. Kuhle,  Indianola,  for
respondent.

       Charles  L.  Harrington  and  Teresa  A.  Vens,   Des   Moines,   for
complainant.


STREIT, Justice.
      The Iowa Supreme Court Attorney Disciplinary Board (“Board”)  filed  a
complaint against the respondent,  N.  Michael  D’Angelo,  alleging  he  had
violated several provisions of the Iowa Code of Professional  Responsibility
by misappropriating client funds,  neglecting  client  matters,  mishandling
his trust account, making misrepresentations,  and  failing  to  respond  to
inquiries from the Board.  The Grievance Commission found the  Board  proved
the alleged violations and  recommended  we  revoke  D’Angelo’s  license  to
practice law.
      We find the Board proved  these  ethical  violations.   Based  on  the
seriousness and number of violations, we believe a revocation is warranted.
      I.  Background Facts
      D’Angelo is a sole practitioner in Oakland, Iowa who was  admitted  to
practice  law  in  1971.   D’Angelo  has  received  numerous  sanctions  for
previous ethical violations.
      On  November  15,  1996,  he  was  publicly  reprimanded  for  conduct
involving  dishonesty,   fraud,   deceit   or   misrepresentation,   conduct
prejudicial  to  the  administration  of  justice,  and  conduct  reflecting
adversely on his fitness to practice law for drafting a  dissolution  decree
that varied from the parties’ stipulation and obtaining a judge’s  signature
thereon.
      On November 16, 2000, we suspended his law license indefinitely,  with
no possibility of reinstatement for three  years,  for  accepting  fees  for
probate work  prior  to  obtaining  a  court  order  authorizing  the  fees,
depositing client funds  into  his  operating  account,  displaying  general
neglect and lack of communication with his clients, complying with  a  court
order only upon threat of contempt, and  disregarding  rules  pertaining  to
the disciplinary process.  Iowa Supreme Ct. Bd. of Prof’l Ethics  &  Conduct
v. D’Angelo, 619 N.W.2d 333, 337-39 (Iowa 2000) (hereinafter “D’Angelo I”).
      On October 22, 2002, D’Angelo was again before this  court  for  newly
discovered  violations  which  occurred  both  before  and  after  his  2000
suspension.  Iowa Supreme Ct. Bd. of Prof’l Ethics &  Conduct  v.  D’Angelo,
652 N.W.2d 213,  215-16  (Iowa  2002)  (hereinafter  “D’Angelo  II”).   The
violations which occurred prior to his first suspension consisted of  client
neglect and collection of fees without court  authorization.   Id.  at  215.
The violations which  occurred  after  his  first  suspension  consisted  of
failing to cooperate with the board concerning the new charges  against  him
and failing to comply with the previous suspension order  by  not  refunding
unearned fees to his clients.  Id.  We suspended D’Angelo for one  year  and
prohibited him from handling probate matters unless  he  associated  himself
with a competent probate lawyer.  Id. at  215-16.   Because  most  of  these
violations were part of  the  same  pattern  of  conduct  that  led  to  his
previous suspension in 2000,  we  ran  the  suspensions  concurrently.   Id.
D’Angelo’s suspensions ended in  November  of  2003,  but  he  has  not  yet
applied for reinstatement.
      Remarkably, D’Angelo is here before  us  again  for  violations  which
occurred both before and after his 2000 suspension.
      II.  Standard of Review
      We review attorney disciplinary proceedings de novo.  Iowa Supreme Ct.
Attorney Disciplinary Bd. v. Kadenge, 706 N.W.2d 403, 405 (Iowa 2005);  Iowa
Ct. R. 35.10(1).  We  give  respectful  consideration  to  the  Commission’s
findings and recommendations, but are not bound by them.  See  Iowa  Supreme
Ct. Bd. of Prof’l Ethics & Conduct v. Bell, 650 N.W.2d 648, 650 (Iowa  2002)
(revoking license even though Commission recommended five-year  suspension).
 The Board must prove attorney misconduct by a convincing  preponderance  of
the evidence.  Kadenge, 706 N.W.2d at 406.  This burden is “less than  proof
beyond  a  reasonable  doubt,  but  more  than  the  preponderance  standard
required in the usual civil case.”  Iowa Supreme Ct. Bd. of Prof’l Ethics  &
Conduct v. Lett, 674 N.W.2d 139, 142 (Iowa 2004).
      III.  Factual Findings
      D’Angelo refutes many of the Board’s  allegations  and  pits  his  own
testimony, the testimony of his wife, and the  testimony  of  his  secretary
against the evidence offered by the Board.  It is not our custom to  attempt
to set out the evidence in detail and try  to  harmonize  the  testimony  of
opposing witnesses in our opinions.  Benton County Sav. Bank v. First  Nat’l
Bank, 179 Iowa 993,  996,  162 N.W. 204,  205  (1917).   The  Commission
considered  the  testimony  and  evidence  from  his  former  clients   more
credible, and after our de novo review of the record, we do not disturb  the
Commission’s credibility findings.  Based  upon  D’Angelo’s  admissions  and
the evidence presented to the  Commission  concerning  the  various  ethical
violations,  we  find  the  Board  proved  the  following  by  a  convincing
preponderance of the evidence.
      A.  O’Rourke Matter
      D’Angelo met with Beverly O’Rourke on December 15, 2000, a full  month
after his license to practice law had  been  suspended.   O’Rourke  retained
D’Angelo to handle her bankruptcy proceeding and gave  him  a  check  for  a
$450 retainer.  When O’Rourke asked how to spell “D’Angelo,” he told her  to
just leave the “payable to” line blank.  D’Angelo’s  wife,  serving  as  the
firm’s office manager, later wrote the name  John  Leed  on  the  check  and
deposited the check in a regular (non-trust)  account  she  had  set  up  in
Leed’s  name.   Shortly  thereafter,  she  closed  the  Leed   account   and
transferred the funds to the office account for  her  business—D’Angelo  Tax
Service and Accounting.  O’Rourke never met with Leed, never knew  of  Leed,
and was never told any attorney besides D’Angelo would  be  working  on  her
bankruptcy.  Leed was a different attorney that D’Angelo claims was  helping
with pending cases after his license was suspended.  D’Angelo was unable  to
locate Leed and therefore he did not testify before the Commission.[1]
      In February and March of 2001, O’Rourke sent checks  to  D’Angelo  for
$75 and $325 respectively.  These two payments were deposited directly  into
D’Angelo’s office account.  O’Rourke spoke with D’Angelo on more than  seven
different occasions about the status of the bankruptcy proceedings.   At  no
time did D’Angelo tell her that his license had  been  suspended.   O’Rourke
eventually learned from another attorney that D’Angelo had  been  suspended,
so she  filed  a  complaint  with  the  Attorney  Disciplinary  Board.   She
immediately received a refund of $850 from D’Angelo.  D’Angelo responded  to
the Board’s complaint nearly two years later.
      B.  Kemp Matter
      Sherene Kemp went to D’Angelo’s law office in June of 2000 to  discuss
a bankruptcy proceeding.  She was told by a receptionist that  D’Angelo  was
unavailable, but the receptionist asked her to prepare a list of  all  bills
and financial records.  Kemp was told the  total  fees  for  the  bankruptcy
would be $850.  Kemp paid $400 cash on June 23, 2000.  This money was  never
deposited in a trust account.  On November 16, 2000, D’Angelo was  suspended
from the practice of law.  D’Angelo did not tell Kemp he was suspended.   On
February 20, 2001, three months after he was suspended, D’Angelo  sent  Kemp
a bill for an additional $450.  Kemp paid this bill, but the $450 was  never
placed in a trust account and the bankruptcy petition was never  filed.   In
September  of  2001,  after  Kemp  learned  of  D’Angelo’s  suspension   and
telephoned his office, D’Angelo refunded the entire $850.  D’Angelo did  not
respond to the Board’s notice of complaint over this issue  for  two  years.

      C.  Benson-Blaine Matter
      In September  of  1999,  Susan  Benson-Blaine  paid  D’Angelo  a  $300
retainer to seek sole custody of her child and to seek  termination  of  the
father’s visitation  and  parental  rights.   The  petition  was  served  in
February 2000, but D’Angelo stopped returning Benson-Blaine’s  phone  calls.
Benson-Blaine eventually  sought  the  advice  of  another  attorney.   This
attorney  wrote  D’Angelo  a  letter,  but  he  never  responded.   D’Angelo
remained Benson-Blaine’s counsel of record and  did  not  formally  withdraw
from her case even after  his  license  had  been  formally  suspended.   On
January  17,  2002,  Benson-Blaine’s  case  was  dismissed  for  failure  to
prosecute.  Benson-Blaine contacted the Client Security Commission and  then
received a $300 refund from D’Angelo’s office.  D’Angelo did not respond  to
the Board’s complaints for two years.
      D.  Knapp Matter
      In July of 1999, Julie  Knapp  was  named  the  administrator  of  her
father’s estate.  D’Angelo was designated as the attorney  for  the  estate.
D’Angelo petitioned the court to sell  a  piece  of  estate  property.   The
court set a hearing and issued  an  order  indicating  that  all  interested
parties were to receive notice of the hearing  and  that  proof  of  mailing
notice was to be on file before the time  of  the  hearing.   D’Angelo  then
prepared a decree stating that notice  had  been  given  to  all  interested
parties, even though D’Angelo had never filed  a  proof  of  notice  to  the
interested parties.  D’Angelo then secured a judge’s signature to  a  decree
approving the sale of the property.
      After D’Angelo’s license to practice law was suspended in November  of
2000, the court appointed a trustee to review the case  file.   The  trustee
discovered that D’Angelo  took  approximately  $5426.74  in  fees  from  the
estate.  The fees included $2500 for services in connection  with  the  sale
of the decedent’s residence, $2000 for “Estate Legal Fees,” and $926.74  for
representing Julie Knapp in a  dissolution  of  marriage  action.   D’Angelo
also deposited an additional $2796.65 from the proceeds of  the  auction  of
the estate’s personal property into  his  trust  account.   This  money  was
subsequently withdrawn and D’Angelo is unable to explain where the money  is
now.
      Under Iowa law, a lawyer taking a fee for any estate  proceeding  must
first obtain a court order authorizing the fee.  See Iowa  Code  §§ 633.197-
.198 (1997) (authorizing payment of “reasonable fees as  may  be  determined
by the court”).  D’Angelo received no such authorization.  In addition,  the
maximum fee for ordinary services for a $45,000 estate would have been  only
about $1000.
      The final report prepared by D’Angelo lacked pertinent documents.  The
report stated an accounting of receipts and disbursements was attached,  but
no such accounting was attached  to  the  report.   The  final  report  also
asserts that an income tax certificate of acquittance was on file  and  that
all statutory requirements pertaining  to  taxes  were  on  file.   However,
neither the Iowa inheritance tax clearance nor the  income  tax  certificate
were actually on file.  The final report presented by Knapp and prepared  by
D’Angelo also did not include an accounting nor a waiver  of  accounting  by
the interested parties.  See id. § 633.477(9).
      D’Angelo did not respond to the  Board’s  complaint  concerning  these
charges for nearly a year.
      E.  Eckert Matter
      In September of 1998, D’Angelo was hired  to  represent  Gary  Eckert,
administrator of the estate of James Arthur Eckert.  In  November  of  2000,
D’Angelo accepted a $4541 check from Eckert for  his  work  on  the  estate.
D’Angelo deposited this check in his trust account  and  almost  immediately
withdrew $2846  of  the  proceeds  from  the  trust  account  without  court
authorization.[2]   It  is  not  clear  when  D’Angelo  withdrew  additional
proceeds from the original $4541, but by April 2001, only  $657.73  remained
in his trust account for the Eckert estate.  D’Angelo cannot verify why  the
funds were withdrawn,  but  speculates  they  may  have  been  inadvertently
withdrawn from the Eckert estate  trust  account  for  payments  related  to
personal work done for Gary Eckert.
      D’Angelo also received a $6057.73 check from Eckert in April 1999, the
date the inheritance tax return was signed  by  Eckert.   D’Angelo  did  not
file the inheritance tax return and the funds were not provided to the  Iowa
Department of Revenue for payment of the  inheritance  tax.   D’Angelo  does
not know what happened to these funds.  After a claim  was  filed  with  the
Client Security Commission, D’Angelo reimbursed the Eckert  estate  for  the
missing funds.
      F.  Roberson Matter
      In 1997, Jina Roberson hired D’Angelo to handle her bankruptcy  for  a
flat-fee of $800.   Roberson  initially  paid  D’Angelo  $200.   Because  of
concerns about the status of property she owned in California with  her  ex-
husband, Roberson decided not to file the bankruptcy.  Roberson  then  moved
to Texas.  In the fall of 1999, the California real  estate  was  sold.   In
January of 2000, Roberson received documents regarding the  sale  proceeding
and sent those documents to D’Angelo.  D’Angelo wrote the attorney named  in
those documents requesting information regarding the sale  of  the  property
and the debts needed to be paid from Roberson’s share of the  proceeds.   In
February of 2000, a California court awarded  Roberson  $10,879.43  for  her
share of the proceeds.  On February 17, 2000, a check for  this  amount  was
sent to D’Angelo, payable to Roberson.  D’Angelo did not  tell  Roberson  he
received the check.  Instead, in March, he sent Roberson a letter  informing
her “it does not appear that after all the payments are made,  there  should
be funds to be divided.”
      On October 12, 2000, the check was  deposited  into  D’Angelo’s  trust
account.  Although Roberson had never seen the check,  it  was  endorsed  in
her name.  On October 19, 2000, D’Angelo sent Roberson  a  check  for  $5600
with an explanation on the check reading “J.  Graves  Property  Settlement.”
He did not mention that the original check had been for $10,879.43.  On  the
same day, D’Angelo also withdrew $2779.79 from the trust account for  “Legal
fees  in  conjunction  with  property  settlement  &  bankruptcy  legal  fee
including  filing  fee.”   No  bankruptcy  petition  was  ever  filed.   The
remaining $2499.64 inexplicably vanished from the trust account.
      Roberson eventually filed a claim with the Client Security Commission.
 At the direction of the Commission, D’Angelo restored $2499.64 to  Roberson
three years later.
      IV.  Ethical Violations
      We first discuss those violations which occurred  while  D’Angelo  was
suspended from the practice of law, and then discuss those violations  which
occurred prior to his 2000 suspension.
      A.  Ethical Violations Occurring During His Suspension
      1.  Practice of Law During Suspension
      By meeting with O’Rourke at his office in December of 2000 and holding
himself out as a lawyer while his license was suspended,  D’Angelo  violated
DR 3-101(B) (stating a lawyer shall not practice law where to  do  so  would
be in violation of rules of jurisdiction), DR  7-106(A)  (stating  a  lawyer
shall not disregard court order), and Iowa Court  Rule  35.12  (providing  a
suspended lawyer shall refrain from all  facets  of  practice  of  law).   A
lawyer who misinforms or fails to inform a client as  to  his  ineligibility
to practice is guilty of dishonesty, fraud, deceit or misrepresentation,  in
violation of DR 1-102(A)(4).  See Iowa Supreme Ct. Bd. of  Prof’l  Ethics  &
Conduct v. Apland, 599 N.W.2d 453, 455 (Iowa 1999).[3]  We  find  a  similar
violation in the Kemp matter because, three months  after  his  license  had
been suspended, he sent a bill to Kemp for services which  he  had  not  yet
performed.
      Even if D’Angelo had properly informed O’Rourke that  his  license  to
practice law was suspended and that somehow Leed would be her new  attorney,
such a scheme would not be in  compliance  with  our  rules  of  suspension.
According to Iowa Court Rule 35.12(3), a suspended lawyer shall refrain

      from all facets of  the  ordinary  law  practice  including,  but  not
      limited to, the examination of abstracts; consummation of real  estate
      transactions;  preparation  of  legal  briefs,  deeds,  buy  and  sell
      agreements, contracts,  wills,  and  tax  returns;  and  acting  as  a
      fiduciary.

(Emphasis added.)  At best, it would  appear  D’Angelo  was  using  Leed  or
Leed’s name as a false front, hoping to  maintain  his  client  base.   Some
clients may be willing  to  wait  out  an  attorney’s  suspension,  but  any
attempt to assign client cases, with a wink and a nod, to  another  attorney
who will sign pertinent documents and keep the law office  open  during  the
period of suspension is a violation of the aforementioned rule.
      2.  Failure to Cooperate with the Board
      D’Angelo  was  dilatory  in  responding  to  the  Board’s  notices  of
complaint in the O’Rourke, Kemp, Benson-Blaine, and  Knapp  matters.   Delay
in responding to the Board is inexcusable and a violation  of  DR-102(A)(5),
(6)  (conduct  prejudicial  to  administration  of   justice   and   conduct
reflecting adversely on fitness to practice law).  See Iowa Supreme Ct.  Bd.
of Prof’l Ethics & Conduct v. Kallsen, 670 N.W.2d 161,  167  (Iowa  2003).
Responding to the Client Security Commission, but ignoring  complaints  from
the Board, constitutes a failure to cooperate with the Board.
      B.  Violations Prior to His First Suspension
      1.  Misrepresentations to the Court
      In the Knapp matter, D’Angelo intentionally disregarded a court  order
in violation of DR 7-106(A) when he failed to  provide  other  parties  with
proper notice of the sale of the property.  He also violated DR  1-102(A)(4)
(stating a  lawyer  shall  not  engage  in  dishonesty,  fraud,  deceit,  or
misrepresentation) and DR 7-102(A)(3),  (5)  (stating  a  lawyer  shall  not
knowingly conceal or fail to disclose that which a  lawyer  is  required  to
reveal or knowingly make a false statement) when he made  misrepresentations
to the court  to  obtain  an  order  allowing  the  sale  of  the  property.
D’Angelo also made misrepresentations in the final report  in  violation  of
DR 7-102(A)(3), (5).
      These misrepresentations are particularly  egregious  when  viewed  in
light  of  D’Angelo’s  previous  public  reprimand  for  conduct   involving
dishonesty towards the court.  On November 15,  1996,  D’Angelo  received  a
public reprimand  by  drafting  and  obtaining  a  judge’s  signature  on  a
dissolution decree that  varied  from  the  parties’  stipulation.   Similar
conduct in this case—obtaining a  court’s  signature  on  a  document  which
contained  misrepresentations—demonstrates  D’Angelo  did  not   alter   his
behavior after the public reprimand.
      2.  Neglect
      By abandoning Benson-Blaine’s case and  failing  to  seek  her  lawful
objectives, D’Angelo neglected client matters and  violated  DR  6-101(A)(3)
(“A lawyer shall not . . . [n]eglect a client’s legal matter.”).
      3.  Trust  Fund   Violations/Taking   Client   Funds   Without   Prior
           Authorization
      Client funds paid to an attorney must be deposited into  an  interest-
bearing trust account, rather than the firm’s operating account, until  they
are earned.  Kadenge, 706 N.W.2d at 408; Iowa  Supreme  Ct.  Bd.  of  Prof'l
Ethics & Conduct v. Herrera, 560 N.W.2d 592, 594  (Iowa  1997).   D’Angelo’s
failure to deposit Kemp’s payments in a trust account was a violation of  DR
9-102(A) (requiring client funds to be  deposited  to  trust  account  until
earned).  At least part of the $850 flat fee  paid  by  Kemp  had  not  been
earned because the bankruptcy petition  was  neither  filed  nor  completed.
See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Sullins,  648 N.W.2d
127, 134 (Iowa 2002) (“[P]resuming the flat fee is  fair,  the  attorney  is
entitled to the entire  amount  when  he  or  she  completes  the  necessary
services.”); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Winkel,  599
N.W.2d 456, 459 (Iowa 1999) (“A lawyer who takes a fee before it  is  earned
effectively misappropriates the client’s funds.”).
      D’Angelo also violated DR 9-102(A) in the Knapp and  Roberson  matters
when he inexplicably “lost” funds that were supposed to be  kept  in  client
trust accounts.
      D’Angelo also violated DR 9-102(B)(3),  (4)  (requiring  a  lawyer  to
account for and properly return funds to which a client is entitled) in  the
Kemp matter when he violated Court Rule 35.21(c) by not  refunding  unearned
fees within 30 days of his suspension.
      In the Eckert matter, D’Angelo violated Iowa Code section 633.198 when
he took fees for his work in a  probate  matter  before  he  received  court
authorization.  See Iowa Supreme Ct. Bd.  of  Prof’l  Ethics  &  Conduct  v.
Reese, 657 N.W.2d 457, 461 (Iowa 2003) (stating a lawyer may not  take  fees
for a probate matter until authorized to do so by the court).
      Because restitution is a lawyer’s duty, the fact  that  D’Angelo  paid
the money back to these clients after they filed complaints is not  a  valid
defense or excuse for these ethical violations.  See Iowa  Supreme  Ct.  Bd.
of Prof’l Ethics & Conduct v. Stowers, 626 N.W.2d 130, 133 (Iowa  2001).  To
allow such payments to serve as  mitigating  factors  “might  imply  to  the
public that an officer of the court can buy  his  way  out  of  professional
difficulties if financially able to do so.”  Iowa Supreme Ct. Bd. of  Prof’l
Ethics & Conduct v. Havercamp, 442 N.W.2d 67, 72 (Iowa 1989).
4.  Misappropriation of Client Funds
      In the Roberson matter, we make no  finding  as  to  whether  D’Angelo
personally forged Roberson’s  signature  in  order  to  endorse  her  check.
D’Angelo and the Board provided conflicting expert testimony  regarding  the
exact identity of the forger.  We make two findings: Roberson  never  signed
the check, and the check was at all times under the  control  of  D’Angelo’s
law firm.  Based upon these findings and D’Angelo’s attempt to pay  Roberson
only $5600 of the more than $10,000 which he wrongfully  held,  we  conclude
D’Angelo misappropriated funds entrusted to him in a professional  capacity.

      The amount misappropriated was at  least  $2499.64,  and  likely  more
because D’Angelo’s limited legal work did not warrant  a  fee  of  $2779.79.
We conclude this fee was excessive in violation of DR 2-106(A)  (prohibiting
a lawyer from collecting a clearly excessive fee) because D’Angelo  did  not
participate in the California real estate proceeding to obtain a  settlement
for Roberson and he  did  not  file  a  bankruptcy  petition  on  Roberson’s
behalf.  He also violated DR 1-102(A)(4) (stating a lawyer shall not  engage
in dishonesty, fraud, deceit, or misrepresentation) when he billed  Roberson
for a filing fee for a bankruptcy  that  was  never  filed.   D’Angelo  also
violated DR 9-102(B)(4) (failing to promptly pay a  client  funds  they  are
entitled to receive) when he did not send her the remaining  $2449.64  until
over three years later when he was directed to do so by the Client  Security
Commission.
      It becomes more difficult to attribute misappropriations to sloppiness
when client funds  repeatedly  disappear  without  explanation.   Therefore,
based upon his actions in the Roberson matter and the  missing  $6057.73  in
the  Eckert  matter,  we  conclude  D’Angelo  intentionally  misappropriated
client funds in violation of DR 1-102(A)(3) for  illegal  conduct  involving
moral turpitude and DR 1-102(A)(4) for conduct involving dishonesty,  fraud,
deceit or misrepresentation.
      V.  Disposition
      There is no standard discipline for  a  particular  type  of  attorney
misconduct because “[e]ach case rests on its own facts, viewed in  light  of
the relevant governing considerations.”  Iowa  Supreme  Ct.  Bd.  of  Prof’l
Ethics & Conduct v. Bernard,  653 N.W.2d 373,  376  (Iowa  2002).   “[T]he
nature of the alleged violations, the need  for  deterrence,  protection  of
the public, maintenance of the reputation of the bar  as  a  whole  and  the
respondent’s fitness to continue in the practice of  law”  are  all  factors
that guide our determination.  Comm. on Prof’l Ethics & Conduct v.  Blomker,
379 N.W.2d 19, 21 (Iowa 1985).
      When we analyzed the allegations presented against D’Angelo  in  2000,
we concluded D’Angelo’s activities were not fundamentally dishonest  because
the misappropriations were, with one exception,[4] limited to the taking  of
unauthorized and premature probate fees.  D’Angelo I, 619 N.W.2d  at  339.
We  characterized  D’Angelo  as  “inattentive”   and   “sloppy,”   but   not
intentionally dishonest.  Id.  When D’Angelo was before  us  again  in  2002
for similar violations predating his 2002 suspension,  we  gave  him  a  one
year concurrent  sentence  because  “[h]ad  these  additional  matters  been
brought to  our  attention  at  [the  time  of  the  first  suspension],  we
seriously  doubt  that  [his]  prior  suspension  . . .  would   have   been
enlarged.”  D’Angelo II, 652 N.W.2d at 215.
      D’Angelo again asks this  court  for  leniency  because  most  of  the
violations before us today predate his 2000 suspension.  He  also  asks  for
leniency because, in his opinion, the violations are of the  same  type  for
which he has already been punished.  We do not  agree  that  the  violations
are the same, and we do not find leniency is appropriate.
      “A deliberate conversion of client funds ordinarily demands revocation
of the lawyer’s license.”  D’Angelo I, 619 N.W.2d at 339; see  Iowa  Supreme
Ct. Bd. of Prof’l Ethics & Conduct v. Anderson, 687 N.W.2d 587  (Iowa  2004)
(revoking license for conversion of entrusted funds); Iowa Supreme  Ct.  Bd.
of Prof’l Ethics & Conduct v. Allen, 586 N.W.2d 383,  389-90  (Iowa  1998)
(cataloguing cases where we have revoked an attorney’s license for theft  of
entrusted funds).  However, we have recognized other factors which call  for
leniency.   As  we  stated  in  our  opinion  concerning   D’Angelo’s   2000
suspension,  a  penalty  less  than  revocation  is  appropriate  when   the
commingling of funds appears to be negligent, rather  than  intentional,  or
when the funds were not knowingly converted to  the  lawyer’s  own  use,  or
when no client suffered a financial loss.  D’Angelo I, 619 N.W.2d  at  339.
In light of the sheer number  of  times  D’Angelo  improperly  moved  client
money from his client trust account to  his  operating  account,  we  simply
cannot conclude the commingling of client funds was negligent,  rather  than
intentional.  Similarly, the fact that  the  funds  have  vanished,  without
explanation, to the detriment of  numerous  clients,  leads  us  to  believe
these minimizing factors are no longer applicable.
      This will be the last time we consider D’Angelo’s ethical  violations.
He has misappropriated client funds, practiced law  after  his  license  was
suspended, neglected his clients, made misrepresentations to the court,  and
repeatedly failed to cooperate with the Attorney Disciplinary Board.   These
numerous violations are unacceptable, and we conclude the  public  will  not
be protected if D’Angelo  is  allowed  to  practice  law  again.   See  Iowa
Supreme Ct. Bd. of Prof’l Ethics & Conduct v.  Leon,  602 N.W.2d 336,  339
(Iowa 1999) (stating revocation is necessary  to  protect  the  public  when
there is “a pattern of misconduct [that] leads us to  conclude  that  future
misconduct is likely”).  We therefore revoke D’Angelo’s license to  practice
law.  Costs are assessed to D’Angelo pursuant to Iowa Court Rule 35.25.
      License Revoked.
      All justices concur except Larson, J., who takes no part.

-----------------------
      [1]D’Angelo’s supposed reliance on Leed did not go well.  Leed did not
attend to D’Angelo’s cases and, apparently unbeknownst to  D’Angelo,  Leed’s
license to practice law was also suspended as of November, 2000.
      [2]The statutory fee on  an  $85,000  estate  should  only  have  been
approximately $1900.   See Iowa Code § 633.197.
      [3]Because of his suspension, D’Angelo was ineligible to  counsel  and
represent clients in bankruptcy, even though bankruptcy cases are  heard  in
federal court.  See Iowa Supreme Ct. Comm’n on Unauthorized Practice of  Law
v. Sturgeon, 635 N.W.2d 679, 686 (Iowa 2001) (affirming  injunction  barring
disbarred lawyer from drafting bankruptcy pleadings for clients); Matter  of
Perrello, 386 N.E.2d 174,  179  (Ind.  1979)  (holding  a  lawyer  violated
suspension order of Indiana Supreme Court by continuing to practice  law  in
the state, even though practice was in federal court).
      [4]The one exception was in the estate of Earl Smith, where in a  case
eerily similar to the Eckert matter  now  before  us,  D’Angelo  took  funds
intended for the Iowa inheritance tax, placed them  in  his  firm  operating
account, and then withdrew the funds without explanation.  D’Angelo  I, 619
N.W.2d at 335.